                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

CHAD ROBERT BASSANT,                 )
                                     )
          Plaintiff,                 )
                                     )
     v.                              )                   CV 119-167
                                     )
WARDEN E. PHILIBIN; SGT. ESSER;      )
UNIT MANAGER SNOWDEN; and DR.        )
AUSTIN,                              )
                                     )
          Defendants.                )
                                _________

                                         ORDER
                                         _________

       On November 13, 2019, the Court issued a Report and Recommendation (“R&R”)

recommending dismissal of Plaintiff’s complaint for failure to state a claim. (Doc. no. 8.)

On December 4, 2019, Plaintiff objected to the Court’s R&R, which included a request to

amend his complaint, which the Court granted. (Doc. nos. 10, 13.) On January 17, 2020,

Plaintiff filed an amended complaint, (doc. no. 14), and additional objections, (doc. no. 15).

Because Plaintiff filed an amended complaint, the Court VACATES the November 13th R&R.

(Doc. no. 8.) The Court screens Plaintiff’s amended complaint in accordance with 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b) in a simultaneously filed Report and Recommendation.

       SO ORDERED this 27th day of February, 2020, at Augusta, Georgia.
